 

 

USDC-SDNY
| DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOC #: .
eee ee cee em ee an ey ee x .
DATE RHE
UNITED STATES OF AMERICA, >
ORDER
-v-
[4-¢ 8-345 oe

AJIT SINGH, °
GULSAHIL SINGH,

Defendants. :
ee x

RONNIE ABRAMS, United States District Judge:

IT IS HEREBY ORDERED that Defendants’ bail is modified to allow them to attend
religious services at the Guru Manak Darbar of Long Island located in Hicksville, NY during the
following times: Monday through Thursday between the hours of 6:00 a.m. and 8:00 a.m., and
again between the hours of 5:30 p.m. and 8:30 p.m.; Friday between the hours of 6:00 p.m. and
10:00 p.m.; and Sunday between the hours of 11:00 a.m. and 4:00 p.m.

If IS FURTHER ORDERED that this modification shall also allow for travel time to and
from the temple of approximately fifteen minutes each way.

SO ORDERED.

Dated: December 18, 2019
New York, New York

 

RONNIEABRAMS

United States District Judge

 

 
